Citation Nr: 0518560	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 17, 2000, 
for the assignment of an
increased rating of 20 percent for service-connected 
residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana.

In response to a June 17, 2005 motion from the veteran's 
authorized representative, this appeal has been advanced on 
the docket because of the veteran's age.  38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran filed a claim for increased compensation 
benefits for service-connected residuals of right ankle 
injury on October 17, 2000. 

3.  In a January 2001 rating decision, the RO awarded an 
increased disability rating of 20 percent for service-
connected residuals of right ankle injury effective October 
17, 2000, the date of receipt of claim.

4.  The evidence of record fails to show that an increase in 
disability of the service-connected residuals of right ankle 
injury was factually ascertainable within one year of the 
date of filing of the increased rating claim on October 17, 
2000.  



CONCLUSION OF LAW

The requirements for an effective date prior to October 17, 
2000 for the assignment of an increased rating of 20 percent 
for service-connected residuals of right ankle injury have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a), (b)(2) 
(West 2002); 38 C.F.R. §§ 3.159, 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of August 2003 and Veterans Claims Assistance 
Act of 2000

On Remand from the Board, in correspondence dated in March 
2004, the Appeals Management Center (AMC) advised the veteran 
of VA's duties under the Veterans Claims Assistance Act of 
2000 (VCAA), and the delegation of responsibility between VA 
and the veteran in procuring the evidence relevant to his 
claim, including which portion of the information and 
evidence necessary to substantiate his claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (redefining the obligations of VA with 
respect to the duty to assist and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits); 38 C.F.R. 
§ 3.159 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The March 2004 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
earlier effective date.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the veteran has 
expressed disagreement with the "down-stream question" of 
the effective date assigned following an award of an 
increased disability rating in the January 2001 rating 
decision.  Therefore, VA could not have provided notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial rating decision.  The Board notes 
that after the issuance of the VCAA notice the case was 
reconsidered again in April 2005 and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
Also, the Board notes that the March 2004 VCAA notice was 
provided by the AMC prior to the most recent transfer and 
certification of the veteran's case to the Board.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Indeed, in response to the March 2004 VCAA 
notice, the veteran advised AMC that his ankle was treated by 
Dr. O. from 1942 to 1943.  In correspondence dated in March 
2005, the AMC advised the veteran that he needed to provide 
Dr. O.'s address in order to enable AMC to obtain the 
identified treatment records.  In correspondence dated in 
April 2005, the veteran advised the AMC that Dr. O's son 
indicated that "he ha[d] no idea of record[s] back to 
1943."  Given these circumstances, no further efforts to 
obtain the identified treatment records were made by the AMC.  

The Board acknowledges that the March 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The AMC asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

Based on the foregoing, the Board finds that the AMC complied 
with the Board's August 2003 Remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the March 2004 VCAA 
notice described above, the Board notes that copies of the 
January 2001 rating decision, March 2002 Statement of the 
Case (SOC), and April 2005 SSOC provided to the veteran, 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The March 2002 SOC and April 
2005 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Additionally, as noted above, the veteran has essentially 
indicated that records from Dr. O. are not available.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.


Evidence

In a March 1946 rating decision, the RO granted service 
connection for scar, over internal malleolus, right, 
symptomatic and assigned a 10 percent rating effective 
February 7, 1946, the day following the veteran's discharge 
from service.  In notice of decision dated in March 1946, the 
RO advised the veteran of the decision to grant service-
connected compensation benefits for residuals of a right 
ankle injury, and notified the veteran that if he was 
dissatisfied with the findings of VA or the amount of the 
award, it was his privilege to enter an appeal there from 
within one year from the date of the notice.  An August 1947 
rating decision confirmed and continued the 10 percent 
disability rating.  The veteran was notified of the 
confirmation and continuation of the disability rating and he 
was advised of his appellate rights in the notice of decision 
dated in September 1947.  The veteran underwent a VA 
Compensation and Pension examination in April 1951 at which 
time his right ankle was examined.  An April 1951 rating 
decision confirmed and continued the 10 percent disability 
rating.  The veteran was notified of the confirmation and 
continuation of the disability rating and he was advised of 
his appellate rights in the notice of decision dated in April 
1951.  A rating check sheet for review dated in May 1954 
indicated that the current disability rating warranted no 
revision.  The veteran underwent a VA Compensation and 
Pension examination in March 1956 at which time his right 
ankle was examined.  A March 1956 rating decision confirmed 
and continued the 10 percent disability rating.  The veteran 
was notified of the confirmation and continuation of the 
disability rating and he was advised of his appellate rights 
in the notice of decision dated in April 1956.  

On October 17, 2000, the veteran filed VA Form 21-4138 
(Statement in Support of Claim) in which he requested an 
increase in compensation benefits for service connected 
residuals of right ankle injury.  The veteran underwent a VA 
Compensation and Pension examination in November 2000 in 
connection with his increased rating claim.  In a January 
2001 rating decision, the RO awarded an increased disability 
rating from 10 percent to 20 percent effective October 17, 
2000.  In a Notice of Disagreement (NOD) filed in October 
2001, the veteran expressed disagreement with the effective 
date assigned the increased disability rating.  According to 
the October 2001 NOD, August 2002 Substantive Appeal, and 
testimony the veteran presented at a December 2001 local 
hearing before a Decision Review Officer and a December 2002 
travel board hearing before the undersigned Veterans Law 
Judge, the veteran contends that VA should have re-evaluated 
his right ankle disability prior to October 17, 2000.  The 
veteran maintains that he tried to reopen his claim and he 
requested that he be re-evaluated around 1950 but VA 
personnel did not allow him to do so.  For those reasons, the 
veteran maintains that he is entitled to retroactive 
compensation benefits from the 1950s.


Analysis

The effective date for the award of an increased rating is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R.             
§ 3.400(o)(1) (2004).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, the earliest date as of which an 
increase is factually ascertainable is used; otherwise, date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2004).  

The Board notes that none of the RO's prior rating actions 
rendered in March 1946, August 1947, April 1951, and March 
1956, were appealed by the veteran following his receipt of 
written notice of these actions and his appellate rights, and 
thus they are all final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  The veteran 
filed his claim for increased compensation benefits on 
October 17, 2000.  The RO awarded an increased disability 
rating effective from the date of receipt of claim, October 
17, 2000.

As for whether the evidence shows that an increase in 
disability had occurred within one year of the date the claim 
was filed on October 17, 2000, the record shows that the last 
medical evidence received by the RO prior to October 17, 2000 
that pertained to residuals of the right ankle injury was the 
report on the VA Compensation and Pension examination 
conducted in March 1956.  The clinical findings noted in the 
March 1956 VA examination were considered by the RO and 
formed the basis for the RO's confirmation and continuation 
of the disability rating in the March 1956 rating decision 
that became final.  Thus, no medical evidence was associated 
with the claims file between the last time the veteran's 
right ankle disability was evaluated by VA in March 1956 and 
the examination he underwent in November 2000 in connection 
with the underlying increased rating claim filed on October 
17, 2000.  As such, the record fails to show that an increase 
in disability was factually ascertainable within one year of 
the date of filing of the increased rating claim.  
Accordingly, the effective date of the assignment of an 
increased  rating of 20 percent for service-connected 
residuals of right ankle injury is the date of receipt of the 
claim-October 17, 2000.  The veteran's claim of entitlement 
to an award of an effective date prior to October 17, 2000 
for the increased disability rating is not warranted.  

The weight of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004). 


ORDER

An effective date prior to October 17, 2000, for the 
assignment of an increased rating of 20 percent for service-
connected residuals of right ankle injury is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


